Gass isqwOPNG RE Deeumenitt FiehQMA0/Ah Rage hale

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE LIBOR-BASED FINANCIAL
INSTRUMENTS ANTITRUST LITIGATION

 

THIS DOCUMENT RELATES TO:

National Credit Union Administration Board, as
Liquidating Agent of U.S. Central Federal Credit
Union, Western Corporate Federal Credit Union,
Members United Corporate Federal Credit
Union, Southwest Corporate Federal Credit
Union, and Constitution Corporate Federal
Credit Union,

Plaintiff,
V.
Credit Suisse Group AG, et al.,

Defendants.

 

 

Master File No. 1:11-md-2262-NRB

Civil Action No. 15-cv-2060-NRB

Stipulation And Order Of Dismissal
With Prejudice Of Citigroup Inc.,

Citibank, N.A., Citigroup Financial
Products, Inc., and Citi Swapco Inc.
Pursuant To F.R.C.P. 41(a)(1)(A)(ii)

IT IS HEREBY STIPULATED AND AGREED between Plaintiff and Defendants

Citigroup Inc., Citibank, N.A., Citigroup Financial Products, Inc., and Citi Swapco Inc.

(collectively, “Citi”), that all of Plaintiff's claims against Citi only are hereby dismissed with

prejudice from the action National Credit Union Administration Board v. Credit Suisse Group

AG et al., 15-cv-2060-NRB (S.D.N.Y.), pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, without interest to any party and with each party to bear its own attorneys’ fees

and costs. For the avoidance of doubt, this stipulation of dismissal applies only to Citi, and

Plaintiff is continuing to pursue claims against other Defendants in this action.

 
GesGcli LEscy02AGSONIFES Oesemeniisss FilpsyO9d7Ol7d Ragge2asi2s

Dated: September 20, 2021

gn

David C. Frederick

Gregory G. Rapawy

Andrew C. Shen

Daniel V. Dorris

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, F.L.L.C.

1615 M Street, N.W., Suite 400

Washington, D.C. 20036

T: (202) 326-7900

E: dfrederick@kellogghansen.com
grapawy@kellogghansen.com
ashen@kellogghansen.com
ddorris@kellogghansen.com

Counsel to Plaintiff National Credit Union
Administration Board, as Liquidating Agent of
U.S. Central Federal Credit Union, Western
Corporate Federal Credit Union, Members
United Corporate Federal Credit Union,
Southwest Corporate Federal Credit Union,
and Constitution Corporate Federal Credit
Union

SO ORDERED:

Dated:

Adams A Rul fine
Andrew A. Ruffino
COVINGTON & BURLING LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
(212) 841-1000
aruffino@cov.com

Andrew D. Lazerow
COVINGTON & BURLING LLP
One CityCenter

850 10" Street, N.W.
Washington, D.C. 20001

(202) 662-6000
alazerow@cov.com

Counsel to Citigroup Inc.,
Citibank, N.A., Citigroup
Financial Products, Inc., and
Citi Swapco Inc.

Hon. Naomi Reice Buchwald

United States District Judge

 
